Title: To John Adams from William Rotch, 10 April 1823
From: Rotch, William
To: Adams, John


            
               Respected Friend
               New Bedford 4 10 1823
            
            The Old Colony Memorial was lately put into my hands, I suppose with a view that I might see my doom portray’d by A Coffin in a letter to S Adams Esqr. in the year 1785, lately hunted up after laying quiet 37 years, and now carefully publish’d, not by the person to whom it was addressed, who no doubt saw no cause for it; but by order of my friend John Adams, with his directions to insert it word for word; as it was a Letter of personal reflection and fraught with falshood and false suggestions throughout, which thou could not know whether true or false, would not candor have dictated an enquiry into the truth of the charges therin contain’d before it was put to press; what could be thy motive in this transaction? was it the effect of old age bordering on second childhood? Which this I find in some instances to be my case, (tho’ I hope never to the injury of any individual) or was it some other cause? I wish it may be the former; but the injunction of word for word, I fear puts it beyond the weakness of old age alone; but if it was with a view to asperse my character, I apprehend it is too late, for whether it is bad or good, will probably remain much as it is to the end which is very near; I am now Eighty Eight years of age; one foot on the verge of time, the other like hanging over eternity;—I am yet in the world, and that seems to be all; therefore if thy motive in this publication was unfriendly, I believe it will have no more effect on me, than the diging up the bones of John Wickcliff after being inter’d forty one years and burning them, had on him.—The Editor of the Old Colony at the close of these letters has done me justice; which I may coroborate without egotism and say with him, that I have done more than any man in America to extend the whale fishery, and secure it to the United States the first on Brazil Coast & first in the Pacific Ocean:—while I was in France the Assembly were about laying a duty of twelve livers per Ct on all imported oil, which would have been an entire prohibition, myself & Son exerted all our abilities (tho’ contrary to our immediate interest) to have it reduc’d to four, with no other motive but to leave an opening for American oil, we could not succeed at 4 but got it reduc’d to five which nearly left the opening for American oil we desir’d, we made a very increasing demand in France for the use of American animal oil, by which according to my wish America was greatly benefited.my motive for going to England & France was this: I had lost by British capture in the Revolutionary war about Sixty Thousand dollars, and the alien duty of £1749  took taking place by our seperation from Great Britain renderd it impossible to proceed without a certain loss, which was tho’ consider’d, yet we under this certain loss we continued it two years at that certain loss, with a hope something favorable might take place, but nothing favourable of that kind appearing, I found thought it necessary to seek elswhere, France I found the most favourable; there we enterd on the fishery, intending to pursue it no longer than five years and return to the United States; that tale of Coffins respecting Barmudas has not even the shadow of truth.—I suppose we have lost one valuable fishery which probably might have been sav’d; that is to the River St. Lawrence & Streights of Belisles, which we we should be glad to pursue. that tale of Cs respecting America Burmudas has not even the shadow of truth.Thou wrote me several years ago for information of the Whale fishery, I had kept a regular acct. of what had been taken yearly for  about Twenty years with the different kind of oil or quantity of whale bone, and the different seas taken in, of which I would most gladly have furnish’d thee, but as I wrote thee I could find none of my minutes, and suppos’d I had destroy’d them with a great number of useless papers when I was going to England; some year’s after I found about one half of them, but supposing apprehending it was too late to be of any use to thee, I let them rest.—I am with respect Thy Friend
            
               
            
            
               PS. it has become difficult for me to write therfore the defects of every kind must be plac’d to & &
            
         